DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2020 has been entered.
Response to Amendment
3.	This Office Action is issued in response to Applicant's request for continued examination filed on September 09, 2020 in which claims 1-20 are presented for examination.4.	Claims 1-20 are pending, of which claims 1, 5, and 14 are in independent form.5.	Claims 1, 5, and 14 are amended.
Response to Arguments
6.	Applicant's arguments filed on February 20, 2020 have been fully considered but they are not persuasive.


 	Examiner respectfully disagrees. First, as cited in the body of the reference, Shih clearly discloses a computer-implemented a method for scheduling execution of task (i.e., task could be query) using need-by time in computing system and resources management system. See [Abstract] and [0023]. Here, Shih explicitly describes an estimation of completion of execution of a task. The estimation (i.e. probability) of duration (length of time a particular task (i.e., query) lasts) of completion of a task, e.g., “An estimated duration to complete the execution of the task is determined for each of a plurality of computing resources”.   	Furthermore, Shih as clearly described that one of the embodiment of his invention is determining an estimation (i.e., probability) of a task prior to execution times for similar tasks, e.g., “a task may be scheduled to finish prior to a need-by time that may be specified by a client. Based on prior execution times for similar tasks in addition to other usage data for the provider network, an estimated duration of the execution of the task may be determined so that the task may be automatically scheduled to complete by the user-specified deadline”. See (Shih [0048] and [0064]). The implemented, resource management system, among many things, manage resource allocation, even interrupts the resource allocation process, See [0021], e.g., “Each .

Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 09/02/2020 and 03/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Soundararajan et al. U.S. Patent 8,429,096 B1 (hereinafter Soundararajan) in view of Shih et al. U.S. 2014/0229221 A1 (hereinafter Shih) 
Regarding claim 1, Soundararajan discloses a system (Soundararajan [col. 2, lines 53-56] where the invention embodiment implemented as a system), comprising:           a memory to store program instructions which, if performed by at least one processor, cause the at least one processor to perform a method (Soundararajan [col.21, lines 29-31], [col. 21, lines 53-63] and [Figure 9, element 1120] an exemplary hardware configuration of the implemented embodiment comprises memory connected with the central processing unit to accomplish the task of the implemented system) to at least:           receive a first query directed to one or more data sets (Soundararajan [col. 9, lines 66 – col. 10, line 10] where the data processing system receives query, e.g., “a gateway 450 may receive queries 460 on behalf of a client application through a client library 440”);           evaluate the first query with respect to performances of prior queries (Soundararajan [col. 3, lines 1-13], [col. 13, lines 59 – col. 14, lines 32], [col. 15, lines 3-33] and lines 52-62] [col. 17, lines 60- col. 18, lines 15] wherein queries evaluated based on their respected performance, some take longer time to execute, others are interruptibility based on metrics of current tasks, which is also determining a probability that the resource will be interrupted before being finished.)              select one or more computing resources including the interruptible computing resource based, at least in part, on the determined probability (Shih [0056], [0021], e.g., “… governing for example whether a reservation or allocation of a resource instance can be interrupted”), compared with a probability threshold (Shih [0056] e.g., “…the 
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Soundararajan and Shih discloses a system, wherein to evaluate the first query with respect to the performances of prior queries to determine the probability comprises determine (Soundararajan [col. 6, lines 30-44] and [col. 7, lines 49 – col. 8, line 12] where mathematical calculation performed to allocate or de-allocate one or more CPUs from execution, e.g., “… if it is determined that one of the currently executing requests is 
Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Soundararajan and Shih discloses a system, wherein the method further comprises:           detect an interruption for the interruptible computing resource while processing the first query (Shih [0026] where an interruptible computing resources identified for processing a given query or sub-query);           select an interrupt handling response to allow completion of the first query at the computing resources based, at least in part, on a determination that the first query can complete prior to an occurrence of the interruption for the interruptible computing resource (Shih [0023] e.g., “… where the execution plan comprises using one or more resources of a selected resource pool to perform at least a portion of the task. The 
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Soundararajan and Shih discloses a system, wherein the selection is performed by a managed query service implemented as part of a provider network, wherein the one or more computing resources are implemented as part of one or more other network-based services in the provider network (Shih [0020]-[0021], [0027]-[0028] e.g., “… For example, a resource manager of the provider network may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients to learn about, select, purchase access to, and/or reserve resource instances”).

Regarding claim 5, Soundararajan discloses a method, comprising:           receiving a first query directed to one or more data sets (Soundararajan [col. 9, lines 66 – col. 10, line 10] where the data processing system receives query, e.g., “a gateway 450 may receive queries 460 on behalf of a client application through a client library 440”);            in response to receiving the first query:          Soundararajan does not clearly disclose selecting one or more computing 
Regarding claim 7, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, wherein the computing resources are 
Regarding claim 8, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, wherein selecting one or more computing resources to process the first query is further based on a timeframe specified for completing execution of the first query provided by a submitter of the first query (Shih [0029], [0037], and [0044] where some queries execution time estimated, e.g., “… various other types of task execution queries may also be supported in some embodiments: e.g., queries requesting a least -estimated-cost plan, queries requesting plans that include acquiring a specified number and/or type of resource instance, or queries that request plans for data transfers of a specified amount of data or a specific data set”).
Regarding claim 9, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, further comprising:          receiving a second query directed to the data sets (Soundararajan [col. 9, lines 66 
Regarding claim 10, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, wherein the one or more computing resources only include interruptible computing resources (Shih [0026] e.g., “… which may in turn allow the resource manager to make better pool selection decisions. If the resource manager is able to determine that the subtasks of a client can be resumed without significant overhead, cheaper spot resource instances (which can be interrupted “).
Regarding claim 11, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, further comprising:
Regarding claim 12, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, wherein the computing resources are implemented as part of a larger collection of computing resources in a pool of computing resources that include other interruptible computing resources, and wherein the method further comprises:           detecting an interruption of one of the other interruptible computing resources (Shih [0026] where an interruptible computing resources identified for processing a given query or sub-query);         evaluating a resource provisioning model generated from the performance of prior 
Regarding claim 13, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, wherein selecting one or more computing resources to process the first query comprises determining that an estimated completion time for the first query is less than a guaranteed time for performing queries at the interruptible computing resource (Shih [0023] e.g., “… where the execution plan 
Regarding claim 14, Soundararajan discloses a non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices (Soundararajan [col. 22, lines 18-26] 51-65] where multiple storage medium utilized. See also [claim 34] where the storage mediums is a non-transitory computer-readable storage medium) causes the one or more computing devices to implement:           receiving a first query directed to one or more data sets (Soundararajan [col. 9, lines 66 – col. 10, line 10] where the data processing system receives query, e.g., “a gateway 450 may receive queries 460 on behalf of a client application through a client library 440”);           in response to receiving the first query:           evaluating the first query to [determine a probability for completing the first query at an interruptible computing resource (Soundararajan [col. 3, lines 1-13], [col. 13, lines 59 – col. 14, lines 32], [col. 15, lines 3-33] and lines 52-62] [col. 17, lines 60- col. 18, lines 15] wherein queries evaluated based on their respected performance, some take longer time to execute, others are simple to execute. See also [col. 6, lines 30-44] and 
selecting one or more computing resources including the interruptible computing resource based, at least in part, on a comparison of the determined probability (Shih [0056], [0021], e.g., “… governing for example whether a reservation or allocation of a resource instance can be interrupted”) with a probability threshold (Shih [0056] e.g., “…the estimated execution duration 415 may include a probability distribution or other range of values for one or more types of compute resources and/or configurations thereof. The estimated execution duration 415 may also include different values for execution at different times of day. Each possibility within the estimated execution duration 415 may be associated with an anticipated usage cost for particular resource(s) over the time during which the resource(s) will be used by the task.”); and          performing the first query at the selected computing resources with respect to the one or more data sets (Shih [0023] e.g., “… a resource manager in such an environment may receive a task execution query comprising a specification of a task to be performed for a client”).           It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the resource isolation through reinforcement learning as taught by Soundararajan application with the cost-minimizing task scheduling as taught by Shih.  Doing so would have provide cost of the compute instances and other resources used to execute the task are minimized. The applications are protected from failures at single location by launching multiple application instances in respective availability zones. The specific 
Regarding claim 16, the rejection of claim 14 is hereby incorporated by reference, Soundararajan and Shih discloses a non-transitory, computer-readable storage medium, wherein the program instructions cause the one or more computing devices to implement:           detecting an interruption of the interruptible computing resource during the performance of the first query (Shih [0026] where an interruptible computing resources identified for processing a given query or sub-query);
Regarding claim 17, the rejection of claim 14 is hereby incorporated by reference, Soundararajan and Shih discloses a non-transitory, computer-readable storage medium, wherein the one or more computing resources include at least one non-interruptible computing resource (Soundararajan [col. 5, lines 34-53] where the available computing instances or resources includes an interruptible computing instances).


Regarding claim 20, the rejection of claim 14 is hereby incorporated by reference, Soundararajan and Shih discloses a non-transitory, computer-readable storage medium, wherein the evaluating and the selecting is performed by a managed query service implemented as part of a provider network, wherein the one or more computing resources are implemented as part of one or more other network-based services in the provider network, wherein the data sets are stored in a data storage service implemented as part of the provider network, and wherein the query is received from a client of the provider network (Shih [0020]-[0021], [0027]-[0028] e.g., “… For example, a resource manager of the provider network may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients to learn about, select, purchase access to, and/or reserve resource instances”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156